Citation Nr: 0816074	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  01-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for weight loss claimed 
as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to August 
1978 and from February 1980 to February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of June 2003 and May 2006.  
This matter was originally on appeal from an April 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

In May 2006, the Board also remanded issues of entitlement to 
service connection for shortness of breath, festers on head, 
itchy skin, disability manifested by joint pain and 
stiffness, loss of taste, speaking difficulty, short term 
memory loss, and urinary urgency/frequency as secondary to 
undiagnosed illness, and entitlement to service connection 
for degenerative arthritis of the right knee with torn medial 
meniscus, lateral epicondylitis of the right elbow, 
dextroscoliosis of the thoracic spine, a left shoulder 
disorder, and hydrocele of the left testicle.  In a rating 
decision dated in June 2007, the Appeals Management Center 
(AMC) informed the veteran that his service-connected 
condition previously rated as chronic cough would now be 
rated as bronchitis and would include the shortness of breath 
symptoms.  This resolved the veteran's shortness of breath 
claim.  In that rating decision, the AMC also granted service 
connection for the other 12 aforementioned disabilities.  As 
these 13 issues have been resolved, only the weight loss and 
COPD issues are now before the Board.

In correspondence dated in March 2008, the veteran's 
accredited representative expressed disagreement with the 
ratings assigned for the 13 disabilities granted on remand.  
The Board refers this correspondence to the RO for 
appropriate action.
 
The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in Montgomery, Alabama; a 
transcript is of record. 


FINDINGS OF FACT

1.  The evidence does not show that the veteran currently has 
a disability manifested by unexplained weight loss and the 
veteran does not contend he has such a disability.

2.  The competent medical evidence does not show that the 
veteran currently has COPD.

3.  The veteran's pulmonary symptoms have been attributed to 
service-connected disabilities.   


CONCLUSIONS OF LAW

1.  Weight loss was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R §§ 3.303, 3.317 (2007).  

2.  COPD was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  In correspondence dated July 2003, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claims, namely by requesting any additional 
evidence concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  

In correspondence dated in June 2006, the AOJ, via the 
Appeals Management Center (AMC), informed the veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.  In 
that letter, the AOJ also reminded the veteran that it was 
his responsibility to ensure that VA received records not in 
the custody of a federal agency.  

Although the AOJ did not provide the VCAA notice letters 
until after initial adjudication of the claims, such a timing 
defect was harmless error.  After issuing the June 2003 
notice, the AOJ readjudicated the COPD claim and issued 
supplemental statements of the case dated in September 2004 
and October 2004.  Then, after issuing the June 2006 notice, 
the AOJ readjudicated both claims on appeal and issued a 
supplemental statement of the case in June 2007.  The 
issuance of such notice followed by a readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  This action also satisfied the portion 
of the Board's remand requiring a readjudication of these 
claims.  

In correspondence dated in August 2007, the veteran informed 
VA that he had received the SSOC and had no additional 
information or evidence to submit.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed in the Board's May 2006 
remand.  The AMC has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and all 
pertinent private medical records identified by the veteran.  
In response to the Board's remand, the veteran was provided 
with a VA medical examination in July 2006.  In addition to a 
report of the July 2006 VA examination, the evidence also 
included a report of November 2006 clarifying the contents of 
the VA examination report.  The evidence also included a 
pulmonary function test (PFT) report, dated in April 2007.  A 
review of these reports reveals that these examinations were 
conducted in satisfaction of the Board's remand.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claims.  Accordingly, the Board 
will proceed with appellate review.


Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a) 
(2007).  

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2007).  A "qualifying chronic 
disability" includes:  (A) an undiagnosed illness, (B) the 
following medically unexplained chronic multi symptom 
illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary of VA determines is a medically unexplained 
chronic multi-symptom illness; or (C) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. §1117(a)(2) 
(West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2007).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders.  38 C.F.R. § 3.317(a)(3)-(6) (2007).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  



Weight Loss as Secondary to an Undiagnosed Illness

Here, the evidence does not support granting service 
connection for weight loss as due to an undiagnosed illness.  
According to a June 1998 outpatient clinic visit note 
included among the veteran's service medical records, the 
veteran had lost 17 pounds since October 1997.  At the 
veteran's travel board hearing in September 2002, however, he 
testified that he had since gained the weight back and was no 
longer concerned with this condition.  The veteran offered 
similar statements in August 2003.  In correspondence of that 
date, the veteran reported that he had gained the weight back 
in the late nineties or early 2000.  Subsequent medical 
records were also negative for complaints or signs of weight 
loss.  In light of the complete absence of any evidence 
supporting this claim, the claim must be denied.

COPD

At the veteran's travel board hearing, he testified that he 
began to experience chronic cough and shortness of breath 
when he was in Southwest Asia during the Persian Gulf War.  
In a written statement dated in September 2002 and received 
at his travel board hearing, he claimed that Dr. A. told him 
in April 1999 he had borderline emphysema.  

The Board has reviewed the medical evidence but finds no 
basis to grant service connection for COPD.  In a PFT report 
of April 1999, the examiner reported testing showed "mildly 
decreased by volume."  The examiner also reported there was 
no clear obstruction.  In a report dated in August 2003, Dr. 
W.F. stated that a PFT showed mild obstructive ventilatory 
defect with no evidence of any underlying destructive 
parenchymal process.  Dr. W.F.'s impression was obstructive 
sleep apnea and mild obstructive ventilatory defect.  In a 
PFT report, dated in April 2007, Dr. K.C. reported that 
testing showed no airflow obstruction.  Neither these 
records, nor any other medical evidence in the claims file 
confirmed a COPD diagnosis.

At the veteran's travel board hearing, he acknowledged that 
many of his claimed disabilities overlapped.  It appears from 
his travel board testimony and a written statement of August 
2003 that his COPD claim is based on his complaints of 
shortness of breath and chronic cough.  The veteran's claim 
for compensation benefits also supports this.  In a document 
submitted with his claim in March 1999, he listed as one of 
his claimed disabilities "Lungs, bilateral, Chronic 
Obstructive Pulmonary Disease (COPD), 
rasping/wheezing/shortness of breath, chronic condition, 30 
Jun 1998."  This claimed disability was in addition to his 
claims for shortness of breath and chronic cough as due to 
undiagnosed illness.  As the June 2007 rating decision 
demonstrates, however, the RO already granted service 
connection for disability manifested by chronic cough and 
shortness of breath. 
The veteran's COPD claim must be denied because there is no 
objective evidence of a pulmonary disability separate from 
his already service-connected chronic bronchitis, manifested 
by shortness of breath and chronic cough.    


ORDER

1.  Service connection for weight loss as due to an 
undiagnosed illness is denied.

2.  Service connection for COPD is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


